UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1519


QIHUI HUANG,

                Plaintiff - Appellant,

          and

SHIELD OUR CONSTITUTIONAL     RIGHTS    AND   JUSTICE,   non-profit
organization,

                Plaintiff,

          v.

RICHARD F. WILCHER,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-00151-DKC)


Submitted:   February 10, 2011                Decided:   March 21, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Qihui Huang, Appellant Pro Se. Andrew Radding, ADELBERG, RUDOW,
DORF, & HENDLER, LLC, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Qihui Huang appeals the district court’s order denying

her   motion   to   reconsider   the        court’s   order      dismissing   her

complaint for failure to state a claim.                   We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                 Huang v. Wilcher, No.

8:09-cv-00151-DCK    (D.   Md.   Apr.       6,   2010).     We   strike   Huang’s

appendix, her joint appendix, her supplemental informal opening

brief, and her reply brief.         We also grant Huang’s motion to

“withdraw or destroy” a purportedly confidential letter Huang

has attempted to file with the court.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                        2